Title: To Thomas Jefferson from J. Phillipe Reibelt, 11 June 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 11 Juin 1805.
                  
                  De la, que Vous m’avez renvoyè en hyver la grande Gravure de Berlin dans le Style Monarchique et Guerrier, dela je ne puis point conclure encore, que Vous n’aimez pas non plus celui Champêtre de l’aimable Gessner—j’ose même en tirer une Consequence Contraire—et c’est dans cette supposition, au moins pas impropre—que je prend la libertè, de Vous presenter cijoint en humble offrande un Exemple de ce dernier Genre (Le Chêne de Palémon) executè par un des princip. Artistes Germaniques (Kolb) en Vous priant, de vouloir bien accepter graçieusement, aussi bien que les affirmations reiterées de mon intime respect.
                  
                     Reibelt 
                     
                  
               